Citation Nr: 0430162	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-05 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 determination of the 
Department of Veterans Affairs (VA) Medical Center in San 
Antonio, Texas (the VAMC) which denied the veteran's claim of 
entitlement to VA outpatient dental treatment.  The veteran 
perfected his appeal by the submittal of a Substantive Appeal 
(VA Form 9) in March 2003.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in San Antonio in April 2004.  
The transcript of that hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

The veteran is deemed to have a dental condition that is 
complicating a medical condition being treated by the VA.


CONCLUSION OF LAW

Eligibility for VA outpatient dental treatment is 
established.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to VA outpatient dental 
treatment.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In the instant case, review of the available records does not 
indicate that the veteran and his representative have been 
furnished with a detailed explanation of the requirements of 
the VCAA.  Such an explanation would have specifically 
informed the veteran of what was required of him and what VA 
would do, and would thereby satisfy the requirements of 
38 U.S.C.A. § 5103 and Quartuccio.  In view of the decision 
rendered herein, however, which constitutes a full award of 
the benefits sought by the veteran, any failure by VA to 
address the requirements of the VCAA constitutes harmless 
error, and in no way prejudices the veteran in the 
presentation of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [Board must determine whether claimant has 
been prejudiced when Board addresses matters not addressed by 
the agency of original jurisdiction].  

The Board also notes that pertinent evidence, in the form of 
VA medical records, was associated with the veteran's claims 
folder subsequent to the promulgation of the Statement of the 
Case in March 2003.  These records have not been reviewed by 
the VAMC in San Antonio.  The United States Court of Appeals 
for the Federal Circuit has held that Board consideration of 
additional evidence without remanding the case to the agency 
of original jurisdiction for initial consideration, absent a 
waiver by the claimant, was proscribed.  See Disabled 
American Veterans v. Principi, 327 F. 3d. 1339 (Fed. Cir. 
2003); see also 38 C.F.R. § 20.1304 (2003).    In this case, 
however, the fact that the Board will render a decision on 
the merits of the veteran's claim, based in part on that 
additional evidence, does not prejudice the veteran in view 
of the fully favorable decision rendered; see Bernard.  
No reasonable purpose would be served by if the Board were to 
remand the veteran's claim at this point; such remand would 
only lead to unnecessary delay.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the San Antonio VAMC obtained all pertinent 
dental records; crucially, the VAMC obtained records compiled 
pursuant to dental treatment which had previously bee 
accorded the veteran at the Salt Lake City VA Medical Center, 
which were specifically cited by the veteran as critical to 
his claim.  The veteran has not indicated that he has further 
evidence to submit to VA, or that there is evidence VA should 
obtain.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing at the VA 
office in San Antonio, Texas in April 2004, per his request.  
All pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103 (2003). 

Pertinent law and regulations

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II(1)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II(2)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II(a)--those having a service-connected non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma. For the purpose of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non-compensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days;

Class II(c)--those who were prisoners of war for 90 days or 
more;

Class IIR (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care that is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003).

Service connection of dental conditions for treatment 
purposes is authorized under the following conditions:

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2003).  

Factual background

The veteran has established service connection for loss of 
motion of the index finger, currently rated as 10 percent 
disabling; and (pertinent to this appeal) for a duodenal 
ulcer, also currently rated as 10 percent disabling.  His 
service-connected disabilities are rated as 20 percent 
disabling when considered on a combined basis; see 38 C.F.R. 
§ 4.25 (2003).

Dental records compiled by the Salt Lake City VAMC dated 
between 1982 and 1996 show that the veteran was accorded 
regular dental treatment.  These records include various VA 
Forms 10-2570, Oral Examination Findings and Treatment 
Recommendations, showing that Class III dental treatment was 
found to be warranted, that he was rated as 10 percent 
disabling for a service-connected ulcer, and that dental 
treatment was considered necessary as an adjunct to the 
medical disability of "basic mastication."  

A consultation note dated in December 2001, prepared in 
conjunction with dental treatment sought by the veteran at 
the San Antonio VAMC, shows that a review of the medical 
record did not indicate that the veteran's dental condition 
was currently aggravating his service connected medical 
condition.  A March 2002 dental eligibility review shows that 
the veteran's request for outpatient dental treatment had 
been denied.  His service-connected condition was not deemed 
to be currently aggravated by his dental problem, and it was 
noted that he was service connected for a duodenal ulcer, and 
not for Barrett's esophagus or a hiatal hernia.  

Analysis

The veteran seeks entitlement to VA outpatient dental 
treatment.  At his personal hearing, he testified that he had 
been furnished dental treatment for many years at the Salt 
Lake City VAMC, but that after relocating to Texas he was 
denied similar treatment at the San Antonio VAMC.

As indicated above, there are various categories under which 
entitlement to VA outpatient dental treatment can be 
established.  These will be discussed in order.
Although the benefit sought is being granted on one basis 
[Class III], the Board will discuss all possible avenues for 
the sake of completeness.

a.  Class I
 
This category requires that the claimant have a service-
connected dental disability or condition.  The veteran in 
this case has not established entitlement to service 
connection for a dental disorder.  

b.  Class II(1), (2), (a), (b)

These categories require that a claimant have a service-
connected noncompensable dental disorder.  Again, the veteran 
has not established entitlement to service connection for any 
dental disorder.


c.  Class II(c) 

This category stipulates that entitlement is based on 
prisoner-of-war status.  In the instant case, the veteran is 
not shown to have been a prisoner of war.

d.  Class IIR (Retroactive)

Class IIR (Retroactive) requires prior application for, and 
receipt of, dental treatment from VA for noncompensable 
dental conditions and denial of replacement of missing teeth 
that were lost during any period of service prior to the last 
period of service.  The veteran has not claimed, nor is there 
any evidence demonstrating, any prior application for 
treatment.

c.  Class III

This category requires that a claimant have a service-
connected disorder that is shown to be aggravated by a dental 
condition.  

The veteran has established service connection for a duodenal 
ulcer, which is rated as 10 percent disabling.  VA dental 
records show that treating dentists at the Salt Lake City 
VAMC furnished the veteran outpatient dental treatment for 
many years (1974 to 2001, 28 years in all), based on their 
finding that his service-connected ulcer necessitated such 
treatment.  In particular, it was the finding of the dentists 
in Salt Lake City that improper mastication and poor dental 
hygiene would aggravate the service-connected 
gastrointestinal disorder.  This conclusion was evidently 
summarily rejected by dentists at the San Antonio VAMC after 
the veteran moved to Texas in 2001.

The Board cannot overlook the 28 year relationship between 
the veteran and VA in Salt Lake City.  There is no indication 
that at any time the health care providers there did not 
believe that the veteran's dental condition impacted his 
service-connected gastrointestinal condition.  On the other 
hand, the contrary conclusion of the VAMC in San Antonio 
appears to have been based on one visit to that facility.  
In any event, at the very least the one set of findings is 
offset by the other set of findings.  The evidence in favor 
of concluding that the veteran's duodenal ulcer is aggravated 
by his dental condition is as probative as that evidence that 
is against reaching such a conclusion.  The Board therefore 
finds, with the evidence in equipoise, that the evidence 
supports entitlement to outpatient dental treatment on the 
basis provided under Class III.  See 38 C.F.R. § 3.102 
(2003).

d.  Class IV

This category requires that a veteran be in receipt of a 100 
percent disability rating for service-connected disabilities, 
or in receipt of a total rating (100 percent) due to 
unemployability.  The veteran, who has a combined disability 
rating of 20 percent, has not established entitlement to 
either criterion.

e.  Class V

This category requires that a veteran be a participant in a 
Chapter 31 rehabilitation program.  The veteran is not shown 
to be a participant in such a program.

f.  Class VI

This stipulates that dental care deemed medically necessary 
is to be accorded to a veteran scheduled for admission, or 
otherwise receiving care and services, under 38 U.S.C.A. 
§ 38 U.S.C. Chapter 17.  In this instance, however, the 
veteran is not shown to be in receipt of any medical 
treatment, to include that furnished pursuant to Chapter 17.

Summary and conclusion

The governing regulations, discussed above, set forth 
specific regulatory criteria whereby VA can furnish 
outpatient dental treatment.  While  the veteran does not 
meet any of the criteria by which VA Class I, II, IV, V, or 
VI outpatient dental treatment can be provided, he is shown 
to satisfy the criteria by which Class III outpatient dental 
treatment can be furnished.  

For the reasons and bases expressed above, the Board 
concludes that the evidence is in equipoise.  The benefit 
sought on appeal is granted.


ORDER

Entitlement to outpatient dental treatment is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



